FILED
                            NOT FOR PUBLICATION                              FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50159

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00375-SJO

  v.
                                                 MEMORANDUM *
PARVIN ATABAY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Parvin Atabay appeals from the 18-month sentence imposed following her

guilty-plea conviction for five counts of health fraud, in violation of 18 U.S.C.

§ 1347. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Atabay contends that the district court erred by applying a three-level

increase, pursuant to U.S.S.G. § 3B1.1(b), based on her role in the offense. The

district court did not clearly err in applying the enhancement for her role in the

offense because, among other things, she owned and managed the clinic where the

fraud occurred, paid and directed the recruiters, advised the marketers to set up

corporations for themselves, and submitted bills containing materially false

statements to the insurance companies. See United States v. Koenig, 952 F.2d 267,

274 (9th Cir. 1991).

      Atabay also contends that the district court erred by not making factual

findings supporting the role enhancement. The record reflects that the district

court made adequate factual findings to support the enhancement. See United

States v. Maldonado, 215 F.3d 1046, 1051 (9th Cir. 2000) (“[T]he district court

may, without error, rely on evidence presented in the PSR to find by a

preponderance of the evidence that the facts underlying a sentence enhancement

have been established.”).

      AFFIRMED.




                                           2                                    10-50159